Judgment unanimously affirmed. Memorandum: In this habeas corpus proceeding relator contends that the reasons given by the Board of Parole in denying him parole are insufficient to comply with the requirements of subdivision 6 of section 214 of the Correction Law and fail to satisfy constitutional due process guarantees. He seeks release from custody. Special Term disallowed the petition. Habeas corpus is not the proper procedure to raise this issue and we treat the matter as a CPLR article 78 proceeding (Matter of Greene v Smith, 52 AD2d 292, app dismd 40 NY2d 826; CPLR 103, subd [e]). The reasons furnished by the Board of Parole are: "(1) less than adequate disciplinary record; (2) type of crime&emdash;Assault with Attempt Rape; (3) adverse D.A. letter; (4) long serious alcoholic problem; (5) long assaultive criminal record in which you’ve obtained five convictions.” The reasons furnished, other than the adverse District Attorney’s letter, are sufficient (see Matter of Watkins v Caldwell, 54 AD2d 82). (Appeal from judgment of Cayuga Supreme Court&emdash;habeas corpus.) Present&emdash;Moule, J. P., Cardamone, Simons, Mahoney and Dillon, JJ.